









March 17, 2015


David Sankaran
Sparks, NV


Dear Dave,


Further to your December 5, 2014 offer of employment (“Offer Letter”), Rocket
Fuel Inc. (“Rocket Fuel” or the “Company”), would like to extend to you the
following relocation assistance. These benefits are in addition to the
relocation benefits specified in your Offer Letter.


Additional relocation assistance


The Company will reimburse your reasonable documented hotel expenses that you
have incurred or will incur between your first day of employment and the date
the Company places you in temporary housing. Rocket Fuel will provide you with
temporary housing, which will be chosen by the Company and paid directly by the
Company to the vendor for your benefit, as soon as such housing is available.
Temporary housing will be available to you through June 30, 2015. Finally, the
Company will pay you a lump sum relocation assistance payment of $100,000
(“Relocation Payment”) which will be paid to you on July 1, 2015. It is intended
that you will use the Relocation Payment towards permanent relocation efforts,
but you are not required to use the payment for that purpose. All payments and
benefits under the letter are subject to applicable tax withholdings and the
terms and conditions on Exhibit A to this letter.


This letter (the “Letter”) serves as an addendum to your Offer Letter and except
for expressly extending the above additional relocation benefits, it does not
modify any of the terms and conditions of your Offer Letter. If you have any
questions regarding this Letter, feel free to contact me at any time.


Sincerely,




Jennifer Trzepacz
SVP, Employee Success




AGREED TO AND ACCEPTED:




/s/ DAVID SANKARAN___________________________        ________March 17, 2015
Signature
Date

David Sankaran
___________________________________________
Printed Name






















EXHIBIT A
Section 409A Provisions


This Letter and each payment, benefit and reimbursement under this Letter (the
“relocation benefits”) are intended to be exempt from or otherwise comply with
Section 409A so that none of the payments, benefits or reimbursements to be
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities or ambiguous terms herein will be interpreted in that
manner.   Specifically, the reimbursement and provision of relocation benefits
to the terms of this Letter are intended to be exempt from Section 409A pursuant
to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations. Therefore, in no event will any relocation benefits be
paid, provided or reimbursed later than March 15, 2016. You and the Company
agree to work together to consider amendments to this Letter and to take such
reasonable actions to avoid imposition of any additional tax or income
recognition under Section 409A prior to actual payment to you. In no event will
the Company reimburse you for any taxes that may be imposed on you as a result
of Section 409A. For purposes of this Letter, “Section 409A” means Section 409A
of the of the Internal Revenue Code of 1986, as amended and the final
regulations and any guidance promulgated thereunder and any applicable
state law  equivalents.





